Title: To George Washington from Juan de Miralles, 22 May 1779
From: Miralles, Don Juan de
To: Washington, George



Honble Sir
Philadelphia May the 22d 1779

I have been obliged to defer my returning Your Excellency my most respectful Thanks for all the favours with which you have honored me during the short stay I made at Camp in the visit which I had the honor to pay Your Excellency, as I expected daily an Opportunity to transmit you a few trifles which I destined for your acceptance and that of your worthy Spouse. Colo. Mitchell having at last told me that a safe opportunity presented itself, I make use of it to acknowledge the favours of Your Excellency. I dare hope from your Excellency’s goodness, as well as your Lady’s, that you will please to accept of the small Trifles which I take the Liberty to present you with, and of which a List is hereunto annexed.
I beg Your Excellency will please to present my respects to your worthy & amiable Lady, in whose agreeable Company I wish you may always find the most Complete satisfaction May Heaven bless you with prosperity and prolong your precious Days. I have the honor to be with the greatest respect Honorable sir Your Excellency’s Most obedient and most humble servant
Juan de Miralles
